Title: To Thomas Jefferson from Elijah Griffiths, 22 February 1801
From: Griffiths, Elijah
To: Jefferson, Thomas



Dear Sir
Alms-Hous February 22d. 1801

The United States have now time to contemplate the late astonishing political Scenery. That incongruous aggregation; the high toned federal faction, the staunch old tories, the whole tribe of English renegadoes & apostate Americans, with views widely distinct from each other. Again the Lancasten & Spartan band, the conflagration of public offices and the last expiring struggle in congress; will combine to form a lasting monument for posterity to point to, of unpresidented foreign influence, and domestic obduracy. Meantime the republicans  have little to regret (Save the depravity of some, and credulity of others, of their countrymen) while their open, steady & manly persevereance has been crowned with success: how far the same condition of mind may be applied to the antirepublicans is best expressed by a retrospect of their late conduct. Permit me now Sir a long anticipated pleasure, that of congratulating you President of the United States Elect; at the same time let me wish you every happiness so extensive a stage of action will admit of. Will Pitt now commence a system of depredation, negociation & intrigue, or will he commit Hostilities against this country; by the former he will save his friends, keep his plunderers busy and still profit by our commerce; by the latter, he will compleatly dismantle the British faction here, which will be unloosing englands firmest hold of us: however the knowledge of being able to command the persons & fortunes of englishmen far beyond any thing the American goverment can attempt; may prompt to a hope by open Hostilities to render unpopular & odious, a republican administration, if nothing more: I however firmly believe the American goverment by a judicious line of conduct, will at all times be able to command the wills & resources of their constituents to any necessary extent. Permit me to recommend John Smith of this city to your notice, as a gentleman that has made considerable sacrafices in the republican cause; previous to the electoral election of 1796 he made an extensive tour through the interior of this state, at his private expence, which doubless had its share in promoting the Success of the republican ticket. I have represented the impropriety of Mr Smith’s being thus prematurely thrust into view; but I need say little to you of the eagerness with which expectants urge their pretentions. There is no doubt at this time many waiting for a general dislodgment of the Feds, similar to what took place in this State about 12 month ago: how far such mens patriotism extends beyond their expectations, and how far such a step would be consistent with sound policy; an extensive political experience must have made you a competent judge.—Early last September I sustain’d a Smart attack of fever & pleurisy which was soon succeeded by the dysentery, this last held me till cold weather and was only just gone off when a succession of violent colds brong on a return of fever with a determination to the breast, which has obliged me to keep house Since the 9 of last December, am now in a convalesent state but still very irritable, my indisposition is to be refered to a weak constitution & being much among the sick in the confin’d air of wards containing from 20 to 40 patients & these the most foul of all the human race: I have some thoughts of an eastindia voyage as a restorative, in preference to country practice, which is  unhealthy & laborious, at the same time it deprives a man of society & study.—I feel some anxiety lest a letter I sent you early in July last may have miscarried, as I suspect a strong inclination in the federal post officers to peep into letters address’d to noted republican characters.—If the present hurry of public affairs will permit you to drop me a few lines it will gratify your Sincere friend & humble servant

Elijah Griffiths

